DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 06, 2022 has been entered.
 
Specification
Examiner acknowledges the amendment to the title filed on April 12, 2022. The objection to specification in previous Office Action filed on February 16, 2022 is hereby withdrawn.

Status of Claims
Claims 1-17 and 19-23 are pending, with claims 1, 9, 12-13, and 21-23 currently amended and claim 18 cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 12-14, 17, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US PG-Pub No.: 2011/0108844 A1, hereinafter, “Kwak”), prior art of record, in view of ONO et al. (US PG-Pub No.: 2017/0012093 A1, hereinafter, “ONO”), prior art of record.
Regarding claim 1, Kwak discloses a light emitting diode display device (see Kwak, FIG. 8), comprising:
a substrate (200, FIG. 8);
a semiconductor (208, FIG. 8) disposed on the substrate (200, FIG. 8);
a gate electrode (214, ¶ [0083]) disposed on the semiconductor (208, FIG. 8); and
a first conductor layer (229+221+223+225+227, ¶ [0085]) disposed on the gate electrode (214), covering most of the semiconductor (208), and comprising a first wire (229) and source and drain electrodes (221+223); and
a pixel electrode (240+242, ¶ [0093]) disposed on the first conductor layer (229+221+223+225+227), electrically contacting the drain electrode (223, FIG. 8),
wherein the first conductor layer (229+221+223+225+227) contacts the semiconductor (208) through a contact hole (hole for 223 in 210, FIG. 8),
wherein the semiconductor (208) includes a channel region (208c, FIG. 8) and a contact doping region (208a and 208b, ¶ [0084]) positioned at opposite sides of the channel region (208c, FIG. 8), and
wherein the first conductor layer (229+221+223+225+227) contacts a structural member selected from the substrate (200), a buffer layer (205 and/or 210, FIG. 8; “buffer” is a broad limitation, 205 and/or 210 can prevent the substrate from damage/moisture, therefore is a buffer layer), and a combination thereof.
Kwak is silent regarding that the channel region (208c) is completely covered in a plan view by the drain electrode (223).
However, ONO disclose a light emitting diode display device (see ONO, FIGs. 6 and 7), comprising a channel region (part of 144, ¶ [0054]) completely covered by a drain electrode (100+145b, FIG. 7 and ¶ [0067]; source and drain are interchangeable) in a plan view ([0066]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Kwak’s channel region completely covered by the drain electrode in a plan view, as taught by ONO, in order to function as a shield and improve device quality (¶ [0065]).
Note: “contacts” in line 7 is interpreted as “directly contacts.”

Regarding claim 2, Kwak in view of ONO discloses the light emitting diode display device of claim 1, further comprising an interlayer insulating layer (220; Kwak, ¶ [0085]) disposed on the substrate (200) and the gate electrode (214, FIG. 8).

Regarding claim 3, Kwak in view of ONO discloses the light emitting diode display device of claim 2, further comprising a first slit (slit for 229) provided in the interlayer insulating layer (220; Kwak, FIG. 8).

Regarding claim 4, Kwak in view of ONO discloses the light emitting diode display device of claim 3, wherein the first conductor layer (229+221+223+225+227) is disposed on the interlayer insulating layer (220) and configured to overlap the first slit (slit for 229; Kwak, FIG. 8).

Regarding claim 5, Kwak in view of ONO discloses the light emitting diode display device of claim 3, wherein the first slit (slit for 229) is adjacent to an edge of one side of the semiconductor (229+221+223+225+227) and does not overlap the semiconductor (208; Kwak, FIG. 8).

Regarding claim 6, Kwak in view of ONO discloses the light emitting diode display device of claim 3, wherein the first conductor layer (229+221+223+225+227) contacts the substrate (“substrate” is a broad limitation and can be multilayer. In order to meet the claim limitation, the substrate is 200+205+207+209) through the first slit (Kwak, FIG. 8).
Note: “contacts” in line 2 is interpreted as “directly contacts.”

Regarding claim 7, Kwak in view of ONO discloses the light emitting diode display device of claim 3, wherein the first slit (slit for 229) has a bar shape (“bar” is broad limitation, interpreted as “a solid piece”) extending in a direction (left-right) parallel to the first wire (229, left-right; Kwak, FIG. 8. Both the first slit and the first wire are 3-D shape, therefore extending in every direction).

Regarding claim 8, Kwak in view of ONO discloses the light emitting diode display device of claim 3, further comprising a second slit (slit for 223 in 220; Kwak, FIG. 8) provided in the interlayer insulating layer (220), wherein the drain electrode (223) overlaps the second slit (slit for 223 in 220, FIG. 8).

Regarding claim 12, Kwak in view of ONO discloses the light emitting diode display device of claim 3, further comprising the buffer layer (210) disposed between the substrate (200) and the interlayer insulating layer (220, FIG. 8), wherein the first slit (slit for 229) is provided in the buffer layer (210) and the interlayer insulating layer (220, FIG. 8).

Regarding claim 13, Kwak in view of ONO discloses the light emitting diode display device of claim 3, further comprising the buffer layer (205) disposed between the substrate (200) and the interlayer insulating layer (220), wherein the first conductor layer (229+221+223+225+227) contacts the buffer layer (205) through the first slit (slit for 229, FIG. 8).
Note: “contacts” in line 3 is interpreted as “directly contacts.”

Regarding claim 14, Kwak in view of ONO discloses the light emitting diode display device of claim 2, wherein the contact hole (in order to meet the claim limitation, the contact hole is hole for 223 in 220; both claims 1 and 2 can still be rejected) is provided in the interlayer insulating layer (220; Kwak, FIG. 8).

Regarding claim 17, Kwak in view of ONO discloses the light emitting diode display device of claim 1, wherein the drain electrode (223) has an island shape (FIG. 8; 223 is surrounded by 230, therefore, has an island shape).

Regarding claim 22, Kwak in view of ONO discloses the light emitting diode display device of claim 1, wherein the pixel electrode (240) covers most of the semiconductor (208, FIG. 8).

Regarding claim 23, Kwak in view of ONO discloses the light emitting diode display device of claim 22, wherein the pixel electrode (240) covers all of the semiconductor (208), the source electrode (221), the drain electrode (223), the gate electrode (214), and the first wire (229; Kwak, FIG. 8).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US PG-Pub No.: 2011/0108844 A1, hereinafter, “Kwak”), prior art of record, in view of ONO et al. (US PG-Pub No.: 2017/0012093 A1, hereinafter, “ONO”), prior art of record, as applied to claim 8 above, and further in view of Hara et al. (US PG-Pub No.: 2007/0216280 A1, hereinafter, “Hara”), prior art of record.
Regarding claim 9, Kwak in view of ONO discloses the light emitting diode display device of claim 8.
Kwak is silent regarding that the drain electrode (223) contacts the substrate (200) through the second slit (slit for 223 in 220).
Hara, however, discloses a light emitting diode display device (see Hara, FIG. 5), comprising a drain electrode (78+64, ¶¶ [0120] and [0126]) contacting a substrate (10, FIG. 5) through a slit (slit for 78 in 68, FIG. 5) in an interlayer insulating layer (68, ¶ [0125]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form an additional slit (this additional slit is the second slit) away from Kwak’s semiconductor and form the drain electrode contacting the substrate through the second slit, as taught by Hara, in order to couple to the substrate for an external connection (Hara, ¶ [0126]). Accordingly, the second slit is provided in Kwak’s interlayer insulating layer, wherein the drain electrode overlaps the second slit.
Note: “contacts” in line 2 is interpreted as “directly contacts.”

Regarding claim 10, Kwak in view of ONO discloses the light emitting diode display device of claim 8.
Kwak is silent regarding that the second slit (slit for 223 in 220) is adjacent to an edge of one side of the semiconductor (208) and does not overlap the semiconductor (208).
Hara, however, discloses a light emitting diode display device (see Hara, FIG. 5), comprising a slit (slit for 78 in 68) adjacent to an edge of one side of a semiconductor (54, ¶ [0120]) in an interlayer insulating layer (68, ¶ [0125]), and not overlapping the semiconductor (54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form an additional slit (this additional slit is the second slit) away from Kwak’s semiconductor, adjacent to an edge of one side of the semiconductor, and not overlapping the semiconductor, as taught by Hara, in order to couple to the substrate for an external connection (Hara, ¶ [0126]). Accordingly, the second slit is provided in Kwak’s interlayer insulating layer, wherein the drain electrode overlaps the second slit.

Regarding claim 11, Kwak in view of ONO and Hara discloses the light emitting diode display device of claim 10, wherein the second slit (Hara’s slit for 78 in 68) extends in a direction (up-down) crossing a direction in which the first wire extends (left-right; both the second slit and the first wire are 3-D shape, therefore extending in every direction).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US PG-Pub No.: 2011/0108844 A1, hereinafter, “Kwak”), prior art of record, in view of ONO et al. (US PG-Pub No.: 2017/0012093 A1, hereinafter, “ONO”), prior art of record, as applied to claim 1 above, and further in view of Hong et al. (US PG-Pub No.: 2015/0021564 A1, hereinafter, “Hong”), prior art of record.
Regarding claim 15, Kwak in view of ONO discloses the light emitting diode display device of claim 1.
Kwak is silent regarding that the first wire (229) is a common voltage line.
Hong, however, discloses a light emitting diode display device (see Hong, FIG. 3), comprising a first wire (400, FIG. 3) being a common voltage line and at the same layer as source and drain electrode (176a+177a, FIG. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Kwak’s first wire, which is part of the first conduct layer, a common voltage line, as taught by Hong, in order to supply common voltage to display pixels.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US PG-Pub No.: 2011/0108844 A1, hereinafter, “Kwak”), prior art of record, in view of ONO et al. (US PG-Pub No.: 2017/0012093 A1, hereinafter, “ONO”), prior art of record, as applied to claim 1 above, and further in view of Lee et al. (US PG-Pub No.: 2013/0256652 A1, hereinafter, “Lee”), prior art of record.
Regarding claim 16, Kwak in view of ONO discloses the light emitting diode display device of claim 1.
Kwak is silent regarding that the first wire (229) is a driving voltage line connected to the source electrode (223).
However, Lee discloses a light emitting diode display device (see Lee, FIG. 11), comprising a first wire (right 173, ¶ [0061]), which is at the same layer as source and drain electrodes (left 173 and 175, ¶ [0061] and FIG. 11) and is a driving voltage line connected to the source electrode (left 173, ¶ [0098]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Kwak’s first wire, which is part of the first conductor layer, a driving voltage line connected to the source electrode, as taught by Lee, in order to input date from date line to the source electrode.

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US PG-Pub No.: 2011/0108844 A1, hereinafter, “Kwak”), prior art of record, in view of ONO et al. (US PG-Pub No.: 2017/0012093 A1, hereinafter, “ONO”), prior art of record, as applied to claim 1 above, and further in view of Jeong et al. (US PG-Pub No.: 2018/0061927 A1, hereinafter, “Jeong”).
Regarding claim 19, Kwak in view of ONO discloses the light emitting diode display device of claim 1, further comprising a gate insulating layer (210, ¶ [0082]) disposed between the substrate (200) and the gate electrode (214).
Kwak is silent regarding that a third slit provided in the gate insulating layer, wherein the gate electrode (214) overlaps the third slit.
Jeong, however, discloses a light emitting diode display device (see Jeong, FIGs. 13 and 14), comprising a slit (slit for DG+SD in GI, FIG. 14) provided in a gate insulating layer (GI, ¶ [0012]), wherein a gate electrode (DG+SD, ¶ [0010]) overlaps the slit (slit for DG+SD in GI, FIG. 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a third slit provided in Kwak’s gate insulating layer, wherein the gate electrode overlaps the third slit, as taught by Jeong, in order to connect a driving circuit to a switching circuit (Jeong, ¶ [0010]).

Regarding claim 20, Kwak in view of ONO and Jeong discloses the light emitting diode display device of claim 19, wherein the gate electrode (Jeong’s DG+SD) is connected to the substrate (Jeong’s SUB, “connected” allows objects in-between) through the third slit (slit for DG+SD in DI; Jeong, FIG. 14).

Regarding claim 21, Kwak in view of ONO and Jeong discloses the light emitting diode display device of claim 19, further comprising the buffer layer (Jeong’s BUF+SA, FIG. 14) disposed between the substrate (Jeong’s SUB) and the gate insulating layer (Jeong’s GI), wherein the gate electrode (Jeong’s DG+SD) contacts the buffer layer (Jeong’s BUF+SA) through the third slit (Jeong’s slit for DG+SD in GI, FIG. 14).
Note: “contacts” in line 3 is interpreted as “directly contacts.”

Response to Arguments
Applicant's arguments filed on 04/12/2022 (RCE filed 05/06/2022) regarding claim 1 have been fully considered but they are not persuasive. As shown in the statement regarding claim 1 above, “a buffer layer” is a broad limitation, therefore, Kwak’s 205 and/or 210 can be a buffer layer. During the interview on 04/19/2022, Examiner suggested to further limit a position of the buffer layer, e.g., over the substrate and below the semiconductor, as well as clarify the position of the substrate, the buffer layer, the semiconductor, the gate electrode, the first conductor layer, and the pixel electrode (they are sequentially positioned from the bottom to the top), in order to overcome Kwak in view of ONO. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIA L CROSS/Examiner, Art Unit 2892